DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the remarks and argument filed by applicant on December 21, 2021 in response to the Office Action mailed on August 02, 2021.
This Office Action responds to the amendment and argument filed by applicant on January 20, 2022 in response to the Office Action mailed on October 28, 2021

Priority
This application claims the benefit of China Patent Application No. 201611055796.6, filed on November 25, 2016.

Status of the Claims
Claim 1, 4-6, 8, 11 and 13-16 are pending.
Claims 1,4-6, 8, 11, 13 and 15-16 are currently amended. 
Claims 2-3, 7, 9-10 and 12 are cancelled.

Allowance
 Claims 1, 4-6, 8, 11 and 13-16 are allowed. Applicant’s remarks and argument filed on January 20, 2022 is considered and they are persuasive.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of these claims is the inclusion of the limitation of claim 1 of wherein predicting the traffic of the second service at the designated time according to the historical peak specifically comprises: determining payment times for the second service at the designated time as current times; determining ahistorical time corresponding to the designated time in a historical time period; determining, according to the saved historical record, the payment times for the second service at the historical time as historical times; comparing the current times with the historical times, and predicting the traffic of the second service at the designated time according to a comparison result and the historical peak; determining a difference between the current times and the historical times; determining a weight corresponding to the difference according to a preset corresponding relationship between the difference and the weight; and predicting the traffic of the second service at the designated time according to the weight and the historical peak, which is not found in the prior art of records.
The other independent claims contain similar subject matter and the dependent claims are also allowable based on their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROKIB MASUD/Primary Examiner, Art Unit 3687